PER CURIAM.
By this appeal defendant Eugene Hatten claims a denial of his right to counsel at a line-up under United States v. Wade, 1967, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed. 2d 1149. Defendant himself concedes that the line-up confrontation took place prior to 12 June 1967, the effective date of Wade.
In Stovall v. Denno, 1967, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199. the Supreme Court held that Wade would not apply to confrontations held prior to 12 June 1967. We find defendant’s claim that the line-up in this case was so highly suggestive as to deprive him of due process to be without merit. Stovall v. Denno, supra; Bradley v. State, Fla.App.1968, 206 So.2d 657.
Accordingly, the judgment is
Affirmed.
WALDEN, C. J., and McCAIN and OWEN, JJ., concur.